Hill, C. J.
1. Th.e remarks of the solicitor were entirely legitimate, under the evidence, and, even if objectionable, would not be a ground for a new trial, unless they were objected to at the time and some appropriate action of .the court then invoked. Civil Code, §4419; Odell v. State, 120 Ga. 152 (47 S. E. 577); Southern Ry. Co. v. Wright, ante, 172 (64 S. E. 703).
2. No error of law appears, and there is some evidence, although weak and unsatisfactory, to support the verdict, which was approved by the trial judge. Judgment affirmed.